Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2005

Tjen v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2431




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Tjen v. Atty Gen USA" (2005). 2005 Decisions. Paper 1021.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1021


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-2431


                                     YUKI TJEN,

                                                             Petitioner

                                           v.

                     ALBERTO GONZALES, ATTORNEY
                    GENERAL OF THE UNITED STATES;
               THE UNITED STATES DEPARTMENT OF JUSTICE;
           MICHAEL CHERTOFF, SECRETARY OF THE DEPARTMENT
            OF HOMELAND SECURITY; AND THE DEPARTMENT OF
                         HOMELAND SECURITY,

                                                             Respondents1


                         On Petition for Review of a Decision
                         of the Board of Immigration Appeals
                                (BIA No. A95-429-619)


                      Submitted under Third Circuit LAR 34.1(a)
                                    June 3, 2005

          BEFORE: FUENTES, GREENBERG, and COWEN, Circuit Judges

                                 (Filed: June 14, 2005)



   1
    Pursuant to Fed. R. App. P. 43(b)(2) Alberto Gonzales and Michael Chertoff
automatically have been substituted for John Ashcroft and Thomas Ridge as parties in
these proceedings.
                                OPINION OF THE COURT


GREENBERG, Circuit Judge.


       This matter comes on before the court on a petition for review of the decision of

the Board of Immigration Appeals entered April 21, 2004, dismissing Yuki Tjen’s appeal

from a decision and order of an immigration judge which, inter alia, denied Tjen’s

applications for asylum and withholding of removal. We have jurisdiction under section

242(a)(1) of the Immigration and Nationality Act, 8 U.S.C. § 1252(a)(1). In these

proceedings we will uphold the administrative determination if substantial evidence

supports the determination that Tjen did not establish that he is a refugee entitled to relief

on one of the enumerated statutory grounds. See Gao v. Ashcroft, 299 F.3d 266, 272 (3d

Cir. 2002). After our review of this matter we are satisfied that it is perfectly clear that

substantial evidence supports the administrative determination and thus Tjen is not

entitled to relief. Accordingly, the BIA properly dismissed his appeal.

       The petition for review of the decision of April 21, 2004, will be denied.




                                               2